         Case 3:17-cr-00026-MEM Document 174 Filed 02/08/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :

         v.                             :      CRIMINAL NO. 3:17-26

ORRETT CAMPBELL,                        :        (JUDGE MANNION)

                  Defendant             :


                               MEMORANDUM
        Before the court is the pro se motion to vacate his sentence pursuant

to 28 U.S.C. §2255 filed by the defendant Orrett Campbell (“Campbell”),

(Doc. 141). For the reasons set forth below, the motion will be DENIED.



   I.     BACKGROUND

        On February 19, 2016, Campbell was charged with one count of drug

trafficking conspiracy and one count of using, carrying, brandishing, and

discharging a firearm during and in relation to a drug trafficking crime. (Doc.

1). On January 9, 2018, Campbell entered into a plea agreement wherein he

agreed to plead guilty to the latter count. (Doc. 88). On July 24, 2018,

Campbell appeared in court, was placed under oath and, after questioning,

the court accepted his guilty plea. (Doc. 94). During his colloquy, Campbell

admitted, as the factual basis for his guilty plea, that he conspired with

Joseph Virgona to sell high-grade marijuana to Pablo Martinez. When

Virgona met with Martinez to sell the marijuana, Martinez trapped Virgona in
          Case 3:17-cr-00026-MEM Document 174 Filed 02/08/21 Page 2 of 6




a pickup truck and drove off, attempting to rob him. Campbell pursued in his

own vehicle and, when he saw a firearm go off in the truck’s cab, he fired

several shots from his handgun at the fleeing pick up truck.

         On July 24, 2018, on motion by the government, the court departed

below what would have been the applicable mandatory minimum 120-month

sentence and ultimately sentenced Campbell to 96 months imprisonment.

(Doc. 129). Campbell did not file an appeal.

         On July 15, 2019, Campbell filed the instant motion, (Doc. 141), and,

on August 5, 2019, the government filed its response, (Doc. 143).



   II.     STANDARD
         When a district court judge imposes a sentence on a defendant who

believes that “the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum

authorized by law, or is subject to collateral attack, [the defendant] may move

the court which imposed the sentence to vacate, set aside or correct the

sentence.” 28 U.S.C. §2255. See United States v. Eakman, 378 F.3d 294,

297-98 (3d Cir. 2004).

         The rule states, “If it plainly appears from the motion, any attached

exhibits, and the record of prior proceedings that the moving party is not

entitled to relief, the judge must dismiss the motion and direct the clerk to

                                      -2-
       Case 3:17-cr-00026-MEM Document 174 Filed 02/08/21 Page 3 of 6




notify the moving party.” See United States v. Bendolph, 409 F.3d 155, 165

n.15 (3d Cir. 2005) (stating district courts have the power to dismiss petitions

sua sponte during the Rule 4 stage of habeas proceedings).

      A Section 2255 motion “is addressed to the sound discretion of the

district court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). A

motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner

to raise a collateral attack on his federal sentence for any error that occurred

at or prior to sentencing. See In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997).

In order to prevail on a Section 2255 motion to vacate, set aside, or correct

a sentence, the defendant must show “(1) an error of constitutional

magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error

of fact or law that was so fundamental as to render the entire proceeding

invalid.” United States v. Bates, 2008 WL 80048, at *2 (M.D.Pa. Jan. 7, 2008)

(quoting Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003)). The

defendant bears the burden of proof under Section 2255 and must

demonstrate his right to relief by a preponderance of the evidence. United

States v. Ayers, 938 F.Supp.2d 108, 112 (D.D.C. 2013).




                                     -3-
              Case 3:17-cr-00026-MEM Document 174 Filed 02/08/21 Page 4 of 6




   III.        DISCUSSION

          In his motion, Campbell lists two grounds as the basis for his motion to

vacate. First, he alleges an Alleyne violation1 and, second, he argues his

sentence is unconstitutional pursuant to Davis. 2

          With respect to his Alleyne argument, Campbell alleges his sixth

amendment rights were violated “by [the] District Court when the court

determine[d] my ten year mandatory sentence base[d] on Judge found facts

without a prejudice offense.” (Doc. 141, at 4).

          In response, the government notes that Campbell does not indicate

which facts he believes the court incorrectly found but contends that, in any

case, the point is moot because Campbell admitted to all the facts required

to support his conviction. To that end, the government argues Alleyne is

inapplicable. In Alleyne, the Supreme Court held that any fact that increases

the mandatory minimum sentence for a crime is an element of the crime

which must be submitted to the jury and found beyond a reasonable doubt.

570 U.S. at 103. Thus, because Campbell waived a jury trial and admitted to

the facts underlying his conviction under 18 U.S.C. §924(c)(1)(A), no Alleyne

issue exists.

          The court agrees with the government. During the guilty plea colloquy,

Campbell freely and voluntarily admitted to the facts that established the

          1
              Alleyne v. United States, 570 U.S. 99 (2013).
          2
              United States v. Davis, 139 S.Ct. 2319 (2019).
                                          -4-
       Case 3:17-cr-00026-MEM Document 174 Filed 02/08/21 Page 5 of 6




elements of the crime of discharging a firearm during and in relation to a drug

trafficking crime. “[E]lements that increase the mandatory minimum are

established in accordance with Alleyne when the defendant admits those

facts in connection with his guilty plea.” United States v. Crossan, No. 13-

5342, 2014 WL 695057, at *2 (E.D.Pa. Feb.24, 2014) (citing United States

v. Yancy, 725 F.3d 596 (6th Cir. 2013); United States v. Harris, 543

Fed.App’x 587 (7th Cir. 2013); United States v. Oliver, 544 Fed.App’x 858

(11th Cir. 2013)). Accordingly, although the facts underlying Campbell’s

conviction were not presented to a jury, his sixth amendment rights were not

violated in light of the fact that he, himself, admitted them during his guilty

plea colloquy.

      As to Campbell’s argument regarding Davis, he states, “There must be

a predicate act of enhancement. I plead guilty of any mandatory act violation.

I plead guilty to [§]924(c)(1)(A) only, which was recently declared

unconstitutional under [United States v. Davis]. Therefor[e], one serving a

sentence that was v[oi]d [sic] ab initio. Respectfully asking for my immediate

release.” (Doc. 141, at 5).

      The court understands this argument to mean that Campbell believes

his conviction is void ab initio because Davis declared unconstitutional the

statute under which he was convicted. Campbell, however, misreads Davis.

In United States v. Davis, the Supreme Court held that 18 U.S.C.

§924(c)(3)(B)’s residual clause definition of “crime of violence” as a felony

                                     -5-
            Case 3:17-cr-00026-MEM Document 174 Filed 02/08/21 Page 6 of 6




“that by its nature, involves a substantial risk that physical force against the

person or property of another may be used in the course of committing the

offense,” was unconstitutionally vague. 139 S.Ct. at 2336. This was so, the

Court held, since it required a “categorical” approach for determining whether

an offense qualified as a crime of violence, wherein a judge would disregard

how the defendant actually committed the crime and instead estimate “the

degree of risk posed by a crime’s imagined ‘ordinary case.’” Id. at 2326.

        Here, however, as the government observes, Davis is inapplicable to

Campbell’s case since, as noted, he was convicted under 18 U.S.C.

§924(c)(1)(A).        While     Davis    declared     subsection    924(c)(3)(B)

unconstitutionally vague, its holding did not impact subsection 924(c)(1)(A),

relating to drug trafficking. Accordingly, Davis has no bearing on Campbell’s

conviction and does not constitute a basis for vacating his sentence.

        Therfore, for these reasons, and the court will DENY Campbell’s

motion to vacate. (Doc. 141). An appropriate order will issue.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


DATE: February 8, 2021
17-026-01




                                        -6-
